Citation Nr: 0930461	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-27 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for depression/anxiety, 
to include as secondary to the Veteran's service connected 
back and ankle disabilities.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service connected back 
and ankle disabilities.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to his service connected 
back and left ankle disabilities. 

4.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine. 

5.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left ankle. 

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1983 to 
November 1983 and from May 1987 to May 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from March 2004 and April 2006 rating decisions.

The issue of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The degenerative changes in the Veteran's left knee are 
not the result of any incident of service and they are not 
etiologically related to a service connected disability.

2.  The Veteran's hypertension is neither the result of his 
time in service, nor etiologically related to any service 
connected disability.

3.  The Veteran has severe limitation of motion in his back 
that was shown to be limited to less than 30 degrees of 
forward flexion in May 2007, but his spine is not ankylosed.

4.  Demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the 
Veteran's diseased disc have not been shown.

5.  Prescribed bed rest for at least 6 weeks in any year 
during the course of the Veteran's appeal is not shown.

6.  The Veteran has mild radiculopathy impacting his lower 
left extremity.

7.  Marked limitation of motion in the Veteran's left ankle 
is not shown.

8.  In a statement received in March 2009, the Veteran 
indicated that he wished to withdraw the appeal of his TDIU 
claim.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left knee 
disability, to include as secondary to his service connected 
back and left ankle disabilities, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2008).

2.  Criteria for service connection for hypertension, to 
include as secondary to his service connected back and left 
ankle disabilities, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).

3.  Criteria for a rating in excess of 40 percent rating for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5293 (2002) (in effect prior to September 23, 2002), DC 5293 
(2003) (effective September 23, 2002), DC 5243 (2008) 
(effective September 26, 2003).

4.  Criteria for a separate evaluation of 10 percent for left 
lower extremity radiculopathy are met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, DC 5293 (2003) (effective September 23, 2002), DC 5243 
(2008) (effective September 26, 2003).

5.  Criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5010, 5271 (2008).

6.  Criteria for withdrawal of a Substantive Appeal by the 
Veteran of his claim of entitlement to service connection for 
a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board must discuss whether VA has complied 
with its duties to notify and assist the Veteran in 
substantiating his claim. In this respect, the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) 
(2008).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) also made clear that such notice must inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.

In addition, claims for an increased disability rating have 
particular requirements. At a minimum, VA must notify the 
claimant that, to substantiate an increased rating, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation. Id.

VCAA notice should be provided concerning all elements of a 
claim, including the downstream disability rating and 
effective date elements.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

If, however, for whatever reason, there was no VCAA notice 
prior to initially adjudicating the claim or, if provided, 
the notice was inadequate or incomplete, then this notice 
error may be "cured" by providing all necessary notice and 
readjudicating the claim, including in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In other words, it 
must be shown that the notice error ultimately is 
inconsequential, meaning nonprejudicial or harmless.  
38 C.F.R. § 20.1102.

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice, as mentioned, may be cured by showing the essential 
fairness of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

With regard to the Veteran's claims of entitlement to service 
connection for a left knee disability and for hypertension, 
required notice was provided by letters dated in September 
2004 and September 2005 respectively, which informed the 
Veteran of all the elements required by the Court as stated 
above, with the exception of notice of how effective dates 
and disability ratings are assigned for an increased rating, 
as required by Dingess.  However, this information was 
subsequently provided in a March 2006 letter.  It is also 
noted that while the Veteran did not raise the allegation 
that his knee and hypertension might be secondarily related 
to service, he was informed of the criteria for secondary 
service connection in an April 2007 supplemental statement of 
the case.

With respect to the increased-rating claims for the Veteran's 
back and ankle, the September 2004 letter from VA satisfied 
most VCAA notice requirements.  This letter advised the 
Veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The Veteran was also asked to submit evidence 
and/or information in his possession to VA and was advised of 
several examples of the type of medical and lay evidence that 
he could submit.  The September 2004 notice letter did not, 
however, advise the Veteran to submit evidence showing the 
impact of his disability upon employment and daily life.  The 
notice letter also failed to advise him that ratings under 
the applicable Diagnostic Codes are based upon specific tests 
or measurements.

In the instant case, the Veteran has demonstrated actual 
knowledge of the requirement that he provide evidence showing 
the effect of his disability on employment and daily life.  
See generally Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  He has testified and written about his employment 
and the difficulty his back and ankle disabilities have 
presented him in maintaining and seeking employment.  He has 
consistently argued that back pain forced him to leave his 
job at AutoZone; and he has written about how his daily life 
has been impacted.  The VA treatment records and examination 
reports also chronicle the Veteran's employment difficulties.  

The Board also finds that the Veteran has been provided with 
adequate information regarding the measurements used in the 
applicable Diagnostic Code and the method VA uses to 
calculate disability ratings such that a reasonable person 
could be expected to understand what was needed.  In this 
regard, the Board notes that the Veteran was provided with 
the relevant versions of the Diagnostic Codes for rating both 
ankle and back (including both the regulations in effect at 
the time the Veteran filed his claim and the revised versions 
of the regulations) in a June 2004 Statement of the Case.  
Throughout the course of the appeal, the Veteran has also 
been furnished with numerous rating decisions, Statements of 
the Case, and Supplemental Statements of the Case which 
explain in great detail the diagnostic criteria for a higher 
rating and why the evidence of record does not justify such 
ratings.  Under such circumstances, the Board does not find 
that the essential fairness of the adjudication has in any 
way been compromised.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him multiple physical examinations, and obtaining 
medical opinions as to the severity of his back and ankle 
disabilities.  Additionally, Social Security Administration 
(SSA) records, VA treatment records, and a medical opinion of 
record to address the etiology of the Veteran's left knee 
disability have also been obtained.  While no examination was 
obtained addressing the etiology of the Veteran's 
hypertension, no medical evidence was presented that 
suggested a nexus between the Veteran's hypertension and 
either his time in service or a service connected disability.  
As such, the duty to provide an examination was not 
triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).
  
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).
Left Knee

The Veteran filed a claim of entitlement to service 
connection for a left knee disability in 2002, slightly more 
than a decade after leaving service.  

Service treatment records show that the Veteran fell and 
injured his left knee in August 1988, and was diagnosed with 
a contusion of the left knee.  However, he sought no further 
treatment for his knee while in service; and, his lower 
extremities were found to be normal on his separation 
physical.  

At a hearing before the Board in March 2009, the Veteran 
denied having any chronic knee problems as a result of his 
time in service, confirming that he only had a single small 
knee injury in service that had resolved.  However, somewhat 
conversely, the Veteran had earlier asserted in his notice of 
disagreement in 2004 that his left knee should be service 
connected because he injured it in service.  

Following service, the Veteran's knees were found to be 
within normal limits in June 1992.  In December 2001, the 
Veteran was issued a knee brace; and, in December 2004, more 
than a decade after the Veteran separated from service, x-
rays of his left knee revealed mild degenerative changes.

Given the diagnosis of a left knee disability, the Veteran 
was provided with a VA examination in May 2007 to investigate 
the etiology of such a disability.  The examiner noted the 
Veteran's in-service left knee injury, but pointed out that 
not only was no internal knee injury recognized, but the 
Veteran also did not have any ongoing knee problems during 
the several years he was in the Navy after the injury or for 
a number of years following separation from service.  The 
examiner reviewed the x-rays, but found that the arthritic 
changes in the left knee were age compatible, particularly in 
light of the fact that the Veteran was markedly obese, 
weighing well in excess of 300 pounds at the time of that 
examination.  Following his examination of the Veteran, the 
examiner concluded that the degenerative changes in the 
Veteran's left knee were in fact age related and were not 
therefore caused by, or the result of, his time in military 
service.

At his hearing before the Board in March 2009 that Veteran 
conceded that he did not have a left knee disability that was 
directly related to service (contradicting his statement in 
his notice of disagreement), but he argued that his left knee 
disability was actually caused by his service connected back 
and ankle disabilities.  The Veteran asserted that several 
doctors had suggested such a possibility.  However, he failed 
to provide any detail as to the name of the doctor who had 
made such a statement or when it might have been made; and, a 
review of the Veteran's claims file failed to produce any 
such medical opinion(s).

While the Veteran testified that doctors had told him that 
his current left knee disability was related to his service 
connected back and ankle disabilities, a lay person's account 
of what a physician purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Similarly, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the Veteran is not 
medically qualified to provide an opinion as to the etiology 
of his left knee disability.  

While the VA examiner at the May 2007 examination did not 
specifically find that the Veteran's left knee disability was 
unrelated to either of his service connected disabilities, 
the examiner, in considering the etiology of the Veteran's 
knee disability, found that the degenerative changes in the 
left knee were most likely age related.  In so doing, the 
examiner essentially concluded that the Veteran's left knee 
disability was not in fact caused by a service connected 
disability. 

As such, because the medical evidence of record has failed to 
relate the Veteran's left knee disability to either his time 
in service, or to a service connected disability, the 
criteria for service connection have not been met.  
Therefore, the Veteran's claim of entitlement to service 
connection for a left knee disability is denied.




Hypertension 

The Veteran contends that he has hypertension either as a 
result of his time in service, or as a result of his service 
connected disabilities.  At his hearing before the Board in 
March 2009, the Veteran denied having been diagnosed with 
hypertension while in service, but he testified once he got 
out of service, he had trouble walking on account of his 
service connected back disability and he contended that he 
began having elevated blood pressure.  The Veteran stated 
that he was told by doctors on several occasions that his 
blood pressure was becoming elevated as a result of his back 
pain.

The Veteran was discharged from service in 1991, and service 
treatment records fail to show that he was ever diagnosed 
with hypertension while in service.  In October 2004, the 
Veteran was noted to be borderline hypertensive after he 
reported to the emergency room with chest pains.  However, at 
the emergency room it was noted that the Veteran had been 
working tirelessly for six weeks with only 3 days off and was 
feeling quite stressed by the workload.  The doctor 
reportedly suggested that the Veteran should seek less 
stressful employment.  

While the Veteran testified that his hypertension had been 
related by doctors to his service connected back disability 
on more than 10 occasions throughout the years, a review of 
the medical evidence of record fails to show a single 
treatment record making such a connection; and, as noted 
above, a lay person's account of what a physician purportedly 
said is considered to be too attenuated and inherently 
unreliable to constitute medical evidence, and the treatment 
records submitted by the Veteran fail to address the etiology 
of his hypertension.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Additionally, the Veteran is not medically 
qualified to provide an opinion as to the etiology of his 
hypertension.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

The Veteran's hypertension was diagnosed more than a decade 
after he was discharged from service, and no medical evidence 
has suggested that it is related to his time in service.

With regard to the Veteran's contention that his hypertension 
is related to his service connected back pain, there has 
similarly not been any medical opinion of record advanced to 
support this contention.  Furthermore, it appears that the 
Veteran's main reason for attributing his hypertension to his 
back disability was that he was hospitalized in 2004 with 
chest pain, which he believed was related to a spike in back 
pain.  However, upon closer examination, the Veteran had 
chest pain and elevated blood pressure because he had been 
overworked, as it was noted in the hospitalization record 
that he had working tirelessly for the preceding six weeks 
with only three days off.  

In fact, the doctor recommended that the Veteran find new 
employment, not because of chronic back pain, but rather 
because of the stressful nature of being a manager at 
AutoZone.

As such, the Board concludes that the criteria for service 
connection have not been met with regard to the Veteran's 
claim of entitlement to service connection for hypertension 
on either a direct or secondary basis, and the claim is 
therefore denied.

III.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lower Back

The Veteran is seeking an increased rating for his service-
connected degenerative disc disease of the lumbar spine.  He 
essentially contends that the symptoms of his disability are 
more severe than is contemplated by the 40 percent rating 
currently assigned.  Specifically, he has contended that he 
experiences severe pain in his lower back, which radiates 
into his left leg.  

During the pendency of the Veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002). However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to 
application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result. See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.

Under the criteria in effect at the time the Veteran filed 
his claim, degenerative disc disease could be evaluated under 
DC 5293, which sets forth the criteria for rating 
intervertebral disc syndrome.  Under that code, a 40 percent 
rating is assigned for intervertebral disc syndrome that is 
severely disabling with recurring attacks and intermittent 
relief, while a 60 percent evaluation is assigned for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, DC 5293 (2002).

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under the new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is assigned; 
while incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months, a 40 percent evaluation is assigned. 

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is assigned when forward 
flexion of the thoracolumbar spine greater than 60 degrees, 
but not greater than 85 degrees; when the combined range of 
motion of the thoracolumbar spine greater than 120 degrees, 
but not greater than 235 degrees; when there is muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or when there is vertebral 
body fracture with loss of 50 percent or more of height.

A 20 percent evaluation is assigned when forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine 30 degrees or less; or when there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2008).

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only orthopedic basis for 
awarding an evaluation in excess of 40 percent is if the 
service- connected disability is manifested by unfavorable 
ankylosis of the spine.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  Lewis v. Derwinski, 3 
Vet. App. 259 (1992) (citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)).  However, having reviewed the complete record 
(including VA examination reports in March 2004 and May 2007 
and numerous VA and private outpatient treatment records), 
the Board finds that no evidence of either favorable or 
unfavorable ankylosis has been presented.  

It is noted that a rating in excess of 40 percent based 
strictly on limitation of motion is not available under 
either the regulations in effect at the time the Veteran 
filed his claim or under the revised regulations.  However, 
because the revised regulations require orthopedic and 
neurologic ratings to be evaluated separately and then 
combined.  It becomes necessary to evaluate the orthopedic 
manifestations of the Veteran's lower back disability.

The Veteran has had the range of motion of his back measured 
on several occasions throughout the course of his appeal.  At 
a VA examination in March 2004, the Veteran had forward 
flexion to approximately 60 degrees; although it was noted 
that the Veteran made an expression of pain with any test 
maneuver, even the slightest range of motion of any joint of 
the lower extremity.  The examiner noted that there appeared 
to be some guarding and stated that the Veteran had 
difficulty bending over partly because of pain and partly due 
to his obesity.

In July 2005, the Veteran was evaluated by North States 
Medical, where the Veteran was noted to be sitting 
comfortably in the waiting room, and was able to get off the 
chair and walk into the examination room.  He did not use a 
cane, and he was able to bend over and take his shoes of 
normally and without any discomfort.  He was also able to 
arise from the chair and stand erect normally, and was able 
to get on and off of the examination table normally.  The 
doctor reported that the Veteran was able to forward flex to 
approximately 45 degrees, but was limited by lower back pain.  

In May 2007, the Veteran underwent a VA examination where he 
walked into the interview with a cane, but was noted to be 
comfortable while in the examination, and he was able to do 
the transfers on his own.  The Veteran made an expression of 
pain with any test maneuver involving his lower extremities 
or his lumbosacral spine (and even with minimal motions, the 
Veteran expressed severe pain).  Superficial tenderness was 
positive in the lower back all over.  The examiner remarked 
that range of motion was disproportionally very limited given 
the radiological findings.  On his right and left lateral 
bending, the Veteran barely moved 10 degrees; and on forward 
bending, the Veteran barely moved 5 degrees at the level of 
the hips.  The examiner indicated that he had the Veteran 
bend forward three times during which time the Veteran 
continued to express pain, but the repetitive motion failed 
to produce any obvious fatigability or lack of endurance.  
The examiner indicated that there was no obvious fatigability 
or lack of endurance.

As such, the Veteran did not demonstrate limitation of 
forward flexion that approached 30 degrees (the range of 
motion limit for a 40 percent rating) until his most recent 
VA examination in May 2007.  As such, prior to that date, a 
rating in excess of 20 percent would not be warranted based 
on limitation of motion under the revised regulations.  In 
reaching that conclusion, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, while the Veteran had some back pain 
on range of motion testing at his Northern States 
examination, it is noted that he had no difficulty bending 
over to take of his shoes when range of motion was not 
specifically being measured.  As such, the Board concludes 
that 45 degrees of flexion appears to be accurate and no 
additional adjustment is necessary based on functional loss.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

In a statement received in July 2004, the Veteran wrote that 
he believed a 60 percent rating should be assigned because he 
missed between 5 and 8 months of work on account of his back; 
however, as described above, Note 1 very specifically limits 
coverage to periods where bed rest is prescribed by a doctor.  
Additionally, it is noted that this provision took effect on 
September 23, 2002.

In support of his contention, the Veteran submitted a 
doctor's note dated in October 2001 indicating that he would 
need to be off of work for a week, and a follow-up letter a 
week later indicating that he should be excused for another 4 
weeks.  The Veteran also submitted several letter from 
Maryland Orthopedics dated in January 2002 (indicating that 
the Veteran should be off work for 2 weeks) and in March 2002 
indicating that the Veteran could return to light work 
status.  In February 2005, a buddy statement was received 
indicating that from October to December 2001, the Veteran 
was unable to walk due to his severe back condition that 
required complete bed rest.  The friend indicated that the 
Veteran lived with her and her husband during this time.

It is noted that unfortunately all of the doctor ordered work 
absences occurred prior to the effective date of the 
regulation change which allowed for ratings to be assigned 
based on incapacitating episodes which required bed rest; and 
the regulation is not permitted to have a retroactive effect.  
Since the new regulations became effective, the Veteran has 
only presented one doctor's note excusing him from work.  In 
June 2004, the Veteran called VA indicating that he had 
twisted his back at work.  He was advised to rest and take 
pain medication as ordered, and was given a note excusing him 
from work for 3 days.  However, without addressing whether 
bed rest was prescribed, it is concluded that the 3 days the 
Veteran was excused falls well short of the 6 weeks required 
for a rating in excess of 40 percent.  

The Veteran did write in May 2007 that his back pain 
significantly impacted his daily activities, and that he was 
sometimes bed ridden for 1-2 days at a time.  However, the 
Veteran presented no letter from any doctor indicating that 
bed rest was prescribed.  Additionally, there is not any 
medical evidence to suggest that the Veteran was unable to 
get out of bed on account of his back, as the Veteran also 
has been diagnosed with depression.  

The Veteran also submitted a doctor's letter as part of a 
California Disability claim indicating that he could not work 
during 2005 due to back pain and depression.  However, there 
was no indication that bed rest was specifically required, 
and the Veteran enrolled in accounting classes shortly after 
this letter was signed.
 
As such, the medical evidence of record is negative for any 
instance of the Veteran having experienced incapacitating 
episodes of intervertebral disc syndrome lasting a total of 
at least six weeks since the revised regulations became 
effective, so as to warrant an increased rating of 60 percent 
under this criteria.

The Board has considered whether an evaluation in excess of 
40 percent may be available under the old criteria for rating 
disabilities of the spine.  However, as noted above, a 40 
percent evaluation is the maximum disability rating available 
under either DC 5292 or DC 5295.

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides for a 60 percent rating for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.

However, while the Veteran has consistently reported pain 
that radiates into his left lower extremity, the evidence 
fails to show that his back disability causes demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of the diseased disc, with 
little intermittent relief.

In November 2001, it was noted that the Veteran had fallen at 
work in September 2001 and since then he had pain that 
intermittently radiated down his left lower extremity which 
was associated with paresthesias.   The doctor indicated that 
radiculopathy should be considered.  At another session in 
November 2001, the Veteran was noted to have intermittent 
radicular leg pain on the left, although some days were noted 
to be pain free. 

The Veteran was provided with a neurology consultation in 
December 2001, where motor testing showed normal bulk and 
tone throughout with no cogwheel rigidity or asterixis or 
pronator drift, although the motor testing was somewhat 
limited due to pain.  Sensory testing was also normal, as the 
doctor found that the Veteran was grossly intact to light 
touch, pinprick, vibration and proprioception.  Additionally, 
the Veteran's 4 extremities were symmetrical throughout with 
ok 2-point discrimination; and his reflexes were 2+ (normal).  
The Veteran was noted to be an obese man with chronic lower 
back pain; however, no clear abnormalities were found on the 
neurologic examination; and a second neurologist concurred 
that there was no clear cut focal neurological deficit, and 
he stated that if the pain started to assume a more radicular 
type character, then an EMG might be helpful at that time.

In August 2003, the Veteran was noted to have positive muscle 
spasms.  However, this single record appears to be the only 
time, or certainly one of the very few occasions, that muscle 
spasms were reported during the approximately 7 years of the 
Veteran's claim; and the Board therefore concludes that this 
lone record is not sufficient on its own to warrant a 60 
percent rating, particularly in light of the fact that no 
muscle spasms were palpable on multiple subsequent VA 
examinations in March 2004 and May 2007, or at numerous 
subsequent treatment sessions.  

The Veteran was provided with a VA examination in March 2004 
at which he reported having back pain that radiated 
throughout his left leg.  However, there was no history of 
loss of sensation, marked weakness or muscle atrophy in the 
lower extremities.  On range of motion testing, it was noted 
that the Veteran made an expression of pain with any test 
maneuver, even slight range of motion of any joint of the 
lower extremity, but he was nevertheless able to forward flex 
about 60 degrees.  The examiner noted that motor strength and 
sensation were normal.  Deep tendon reflexes were 2+ at both 
the knees and the ankles.  The examiner opined that there was 
no clear cut evidence of any lumbosacral radiculopathy; and 
the examiner indicate that it appeared that the Veteran had 
difficulty bending over partly because of pain and partly due 
to his obesity.

In August 2004, the Veteran was noted to have commendably 
lost 90 pounds and while he had a history of joint pain, the 
doctor indicated that there were no active issues.  It was 
recommended that the Veteran increase his exercise regimen; 
and in October 2004, the Veteran was reported to be walking 
1-2 miles per day; and in February 2005, the Veteran was 
noted to be compliant with his gym program 4 days a week.  In 
March 2005, the Veteran's physical therapist indicated that 
the Veteran was exercising either 30 minutes on the treadmill 
or walking for an hour outside each day; and he was doing 
various stretching and weights at the gym.  In April 2005, 
the physical therapist stated that the Veteran had progressed 
well with his back.  The Veteran reported feeling less pain 
as a result of his weight loss; and the Veteran was 
continuing to walk an hour each day.

In July 2005, the Veteran was evaluated by North States 
Medical, where it was noted that the Veteran was sitting 
comfortably in the waiting room, and was able to get off the 
chair and walk into the examination room.  He did not use a 
cane, and he was able to bend over and take his shoes of 
normally and without any discomfort.  He was also able to 
arise from the chair and stand erect normally.  He was able 
to squat to approximately one-half which was limited by lower 
back pain.  He was also able to get on and off of the 
examination table normally.  No muscle spasms were triggered 
and the Veteran was able to forward flex to approximately 45 
degrees but was further limited by lower back pain.  However, 
the doctor stated that there was no manifestation of 
discomfort, concluding that the Veteran would be able to lift 
and carry ten-plus pounds frequently and occasionally 20 
pounds. 

At a July 2005 treatment session, the Veteran reported that 
he was still having back pain, but he indicated that it was 
not as pronounced as it had been in the past.

In April 2006, the Veteran had a VA neurology consult, where 
he complained that his lower back pain had worsened over the 
previous few months; however, he denied any weakness, 
numbness, urinary, or bowel symptoms, and he had normal tone 
on motor testing.  The doctor stated that it was possible 
that the Veteran had radiculopathy from a herniated disc, but 
there were no symptoms of neurogenic claudication.  At a 
second neurology session in July 2006, he denied bowel or 
bladder symptoms, and it was noted that the Veteran had been 
walking more than a mile a day for the past week.  The 
Veteran had paraspinous muscle tenderness and was able to 
bend forward to approximately 45 degrees.  The Veteran's deep 
tendon reflexes were symmetric on the left, and the 
examination showed good strength without atrophy and intact 
reflexes.  An MRI showed no areas of neuroforaminal or canal 
stenosis, and therefore it was thought that the Veteran's 
back pain was musculoskeletal in nature, rather of a 
neuropathic etiology.  It was recommended that the Veteran 
continue stretching and exercising.

In February 2007, the Veteran reported that his back pain 
would come and go, but the pain level was very low; and the 
neurologist indicated that the Veteran's lower back pain was 
possibly from radicular or degenerative disease, but stated 
that it seemed to be less bothersome to the Veteran.

In May 2007, the Veteran underwent a VA examination at which 
he reported constant lower back pain that radiated into the 
left lower extremity, but there were no sensory or motor 
deficits in the Veteran's lower extremities and he had 
control of his bowels and bladder.  The Veteran walked into 
the interview with a cane, but was noted to be comfortable 
while in the examination, and he was able to do the transfers 
on his own.  The Veteran made an expression of pain with any 
test maneuver involving his lower extremities or his 
lumbosacral spine (and even with minimal motions, the Veteran 
expressed severe pain).  Superficial tenderness was positive 
in the lower back all over.  The examiner remarked that range 
of motion was disproportionally very limited given the 
radiological findings.  On right and left lateral bending, 
the Veteran barely moved 10 degrees, and on forward bending, 
the Veteran barely moved 5 degrees at the level of the hips.  
The examiner indicated that he had the Veteran bend forward 
three times during which time the Veteran continued to 
express pain, but the repetitive motion failed to produce any 
obvious fatigability or lack of endurance.  The examiner 
indicated that there was no obvious fatigability or lack of 
endurance.

In September 2007, the Veteran stated that his pain had been 
stable and well-controlled on Vicodin.  The Veteran denied 
any new problems with numbness or incontinence.  The Veteran 
was encouraged to continue with weight loss as this was 
likely to help in alleviating his pain.  In February 2008, 
the Veteran reported that he was exercising regularly on a 
stationary bicycle.

The Veteran had a neurology consultation in August 2008 at 
which the doctor indicated that the Veteran had a long 
history of lower back that radiated into his left leg, 
suggesting radiculopathy.  On examination, the Veteran had 
full strength without atrophy, intact sensation and symmetric 
reflexes.  It was noted that the MRI in May 2006 showed no 
areas of neuroforaminal or canal stenosis, but did show 
multilevel degenerative changes and disc protrusions.  A 
second doctor reviewed the treatment plan, noting that the 
Veteran had no weakness or numbness, no objective sensory 
deficit, and deep tendon reflexes were present and 
symmetrical.  The doctor opined that the Veteran most likely 
had spondylosis with sensory radiculopathy.

In November 2008, the Veteran was seen again by neurology 
where it was noted that he continued to have daily back pain 
that radiated into the left leg, but he denied any bowel or 
bladder incontinence.  The Veteran had full strength without 
atrophy, intact sensation and symmetrical reflexes.

As such, while the Veteran has continued to have pain in his 
back throughout the course of his appeal that does radiate 
into his left leg the evidence fails to show that it causes 
muscle spasms, as muscle spasms were only noted once in the 
Veteran's claims file and were not found on many other 
occasions such as at the North States Medical examination; 
there was no showing of ankle drop; and while there has been 
an ongoing debate as to whether the Veteran actually has 
radiculopathy (as opposed to simply musculoskeletal pain), 
neurological testing (including motor, sensory and reflex) 
was consistently normal.  Therefore, the criteria for a 
rating in excess of 40 percent have not been met.  
Additionally, based on a thorough review of the medical 
evidence, the Board finds that the degree of disability 
demonstrated during these examinations is consistent with a 
finding of intervertebral disc syndrome that is no more than 
severely disabling.  Consequently, the Board further finds 
that the preponderance of the evidence is against granting a 
60 percent rating for intervertebral disc disease which is 
pronounced.

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The Board notes that evaluation under the earlier criteria 
for intervertebral disc syndrome, which was discussed above, 
encompassed the neurological manifestations in the rating 
criteria, and the Board believes that a separate evaluation 
prior to September 23, 2002 would violate the rule against 
pyramiding. See 38 C.F.R. § 4.14.

The Board has considered whether a separate rating is 
warranted since September 2002 under the provisions of 38 
C.F.R. § 4.121a, DC 8520 as analogous to impairment of the 
sciatic nerve.  Under DC 8520, pertaining to paralysis of the 
sciatic nerve, mild incomplete paralysis warrants a 10 
percent disability rating, moderate incomplete paralysis 
warrants a 20 percent disability rating, moderately severe 
incomplete paralysis warrants a 40 percent disability rating, 
and severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability rating. 

The Veteran has been examined by VA neurologists on a number 
of occasions throughout the course of his appeal; and there 
has been some debate as to whether the Veteran actually has 
radiculopathy.  

For example, in December 2001 no clear abnormalities were 
noted on the neurologic examination; and a second neurologist 
concurred that there was no clear cut focal neurological 
deficit, stating that if the pain started to assume a more 
radicular type character, then an EMG might be helpful.  At 
VA examination in March 2004, the examiner opined that there 
was no clear cut evidence of any lumbosacral radiculopathy.  
At a neurology consult in April 2006, the VA doctor stated 
that it was possible that the Veteran had radiculopathy from 
a herniated disc, although no symptoms of neurogenic 
claudication were seen.  At a second neurology session in 
July 2006, an MRI was found to show no areas of 
neuroforaminal or canal stenosis; and the neurologist 
suggested that the Veteran's pain was therefore of a 
musculoskeletal nature, rather than of neuropathic etiology.  

However, at a VA neurology consultation in August 2008, the 
doctor noted that the Veteran had a long history of lower 
back that radiated into his left leg, which she believed was 
suggestive of radiculopathy.  After reviewing the May 2006 
MRI which showed no areas of neuroforaminal or canal 
stenosis, but did show multilevel degenerative changes and 
disc protrusions, she opined that the Veteran most likely had 
spondylosis with sensory radiculopathy.

The Veteran has consistently reported pain that radiated into 
his left leg throughout the course of his appeal; and while 
radiculopathy had not been specifically diagnosed until 
August 2008, the neurologist in July 2006 did note that 
radiculopathy from a herniated disc was in fact possible.  
When combined with the recent finding of radiculopathy which 
was made based on a review of the Veteran's most recent MRI, 
the Board finds the evidence for and against radiculopathy is 
in relative equipoise.  As such, resolving all reasonable 
doubt in the Veteran's favor, the Board concludes that the 
Veteran has radiculopathy of the lower left extremity.

However, while the evidence supports a diagnosis of 
radiculopathy, the neurologic testing that has been conducted 
throughout the course of the Veteran's appeal shows minimal 
neurologic symptomatology.  

In December 2001, motor testing showed normal bulk and tone 
throughout with no cogwheel rigidity or asterixis or pronator 
drift; sensory testing was grossly intact to light touch, 
pinprick, vibration and proprioception; and the Veteran's 4 
extremities were symmetrical throughout with ok 2-point 
discrimination.  Additionally, reflexes were 2+ (normal); and 
it was therefore concluded that there were no clear 
abnormalities on the neurologic examination.  A second 
neurologist concurred indicating that there was no clear cut 
focal neurological deficit.  

At the Veteran's VA examination in March 2004 no history of 
loss of sensation, marked weakness or muscle atrophy in the 
lower extremities was noted; and the examiner found both 
motor strength and sensation to be normal.  Deep tendon 
reflexes were 2+ at both the knees and the ankles.

In April 2006, the Veteran had a VA neurology consult, the 
Veteran denied any weakness, numbness, urinary or bowel 
symptoms; and he had normal tone on motor testing.  The 
Veteran's deep tendon reflexes were symmetric on the left, 
and it was noted that the examination revealed good strength 
without atrophy and intact reflexes.  

At a VA examination in May 2007, the Veteran displayed no 
sensory or motor deficits in his lower extremities and he had 
control of his bowels and bladder. 

Even at the neurology consultation in August 2008 where 
radiculopathy was diagnosed, the Veteran had full strength 
without atrophy, sensation was intact and reflexes were 
symmetric.  Furthermore, in November 2008, the Veteran once 
again denied any bowel or bladder incontinence; and he was 
found to have full strength without atrophy, intact sensation 
and symmetrical reflexes.

As such, the medical evidence of record fails to show 
moderate incomplete paralysis.  Nevertheless, given the 
diagnosis of radiculopathy, the Board finds that the credible 
and probative evidence supports the assignment of a separate 
10 percent rating under DC 8520 based on left lower extremity 
radiculopathy associated with his service-connected back 
disability.

The Board notes that no neurological disability or symptoms 
has been alleged with regard to the right lower extremity.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected low back disorder.  
However, the Board does find that the evidence of record 
supports the assignment of a separate 10 percent rating under 
DC 8520 based on left lower extremity radiculopathy 
associated with his service-connected back disability.

Notwithstanding the above discussion, an increased rating may 
be granted for the low back disability when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran is limited 
as a result of his back disability.  However, the medical 
evidence fails to show a unique or unusual disability picture 
with regard to the Veteran's lower back disability that would 
render the schedular criteria impractical.  The Veteran's 
main back symptoms include radiating pain and limitation of 
motion, both of which are specifically accounted for in the 
rating criteria.  Furthermore, even if it were concluded that 
the schedular criteria was inadequate, it has not been shown 
that Veteran's lower back disability is so exceptional that 
the disability picture exhibits other related factors such as 
marked interference with employment or frequent 
hospitalization.  The Veteran has not been hospitalized for 
his back disability, and it has not been shown that his back 
disability has caused interference with employment beyond 
that inherent in the disability rating that has been 
assigned.  As such, the Board finds that the schedular 
evaluation in this case is not impractical; and a referral to 
the Director of Compensation and Pension is therefore not 
warranted.

Left Ankle

The Veteran's left ankle is currently rated at 10 percent 
under 38 C.F.R. § 4.71a, DC 5271.  Under this diagnostic 
code, a 10 percent rating is assigned when there is moderate 
limitation of motion of the ankle, while a 20 percent rating 
is assigned when there is marked limitation of motion of the 
ankle.  Normal range of motion of the ankle is 0 to 20 
degrees of dorsiflexion and 0 to 45 degrees of plantar 
flexion.

Unlike some orthopedic diagnostic codes, which rate 
disabilities based on a specific degree of motion attainable 
as shown by a goniometer, rating limitation of motion of an 
ankle is based more on an interpretation of how the loss of 
motion impacts the Veteran, as the rating code uses the words 
"moderate" and "marked" in place of a specific degree of 
motion.  

The Veteran testified at a hearing before the Board in March 
2009 that he had been on numerous pain medications since 
service, but he acknowledged that they were mostly prescribed 
for his back pain rather than for ankle pain.  The Veteran 
indicated that he used a cane for both his back and his left 
ankle because pain would go down his entire left leg.  
However, this pain has been linked to his back disability as 
a rating for radiculopathy was granted above.

The Veteran has had the range of motion in his ankle measured 
on several occasions throughout the course of his appeal.  

At a VA examination in March 2004, the examiner indicated 
that the Veteran's left ankle appeared to be normal with no 
local swelling or redness.  The Veteran demonstrated 15 
degrees of dorsiflexion and 10 degrees of plantar flexion.  
There was no ligamentous laxity on various stresses of the 
left ankle.  It was noted that the Veteran expressed pain 
with any motion of the left ankle, but the examiner indicated 
that he tested motor strength of foot dorsiflexion and 
plantar flexion repeatedly, but did not notice any additional 
fatigability or loss of range of motion.  The examiner stated 
that the range of motion of the Veteran's left ankle was 
normal and that examination for fatigability with ankle 
motions against resistance did not show any fatigability over 
about 8 repetitions; and, while the Veteran made expressions 
of pain with any test maneuver, the objective clinical 
examination of the left ankle was negative.  

The Veteran argued in April 2004 that he felt a higher rating 
was warranted, because his ankle was painful and limited his 
ability to perform his job at AutoZone where he needed to be 
on his feet for 10 hours per day.  However, in a VA treatment 
record in April 2005, it was noted that the Veteran's ankle 
pain had decreased with the use of orthotics.

In July 2005, the Veteran underwent an examination in 
conjunction with his application for Social Security 
Administration (SSA) disability.  The doctor noted the 
Veteran's complaints of left ankle pain as well as the fact 
that x-rays of the ankle had shown a bone spur.  
Nevertheless, the doctor also observed that the Veteran sat 
comfortably in the waiting room and was able to get off the 
chair on his own and walk into the examination room.  During 
the examination, the Veteran was able to dorsiflex his left 
ankle to normal and he had plantar flexion to approximately 
30 degrees which was then limited by pain.  The doctor opined 
that based on his examination the Veteran should be able to 
stand and/or walk for a total of four to six hours during an 
eight hour work day.

In September 2005, Dr. Mitchell indicated that an examination 
of the left ankle was normal, as dorsiflexion and plantar 
flexion were 4/5.

The Veteran underwent a second VA examination in May 2007 at 
which he was noted to be able to do the transfers on his own.  
The examiner indicated that the Veteran made expressions of 
pain on every testing maneuver, voicing complaints of severe 
pain with even minimal motions.  However, the examiner stated 
that the Veteran's left ankle appeared normal, with no 
evidence of swelling, redness, or deformity.  The Veteran 
demonstrated 15 degrees of dorsiflexion and 35 degrees of 
plantar flexion; which was similar to his non-service 
connected side.  There was no laxity found in the left ankle.  
The examiner found that on repetitive testing, the Veteran 
continued to express pain, but no obvious fatigability or 
lack of endurance was detected.

Throughout the course of his appeal the Veteran has 
demonstrated some limitation of motion in his ankle, but the 
evidence fails to show that this decreased motion has ever 
risen to the level that it should be classified as "marked" 
limitation of motion.  The Veteran demonstrated 15 degrees of 
dorsiflexion and 10 degrees at his first VA examination 
during the course of his appeal, and it was noted that during 
the course of his appeal, the range of motion in the 
Veteran's ankle has arguably improved.  Furthermore, 
orthotics had decreased the Veteran's left ankle pain.

As such, the evidence fails to show marked limitation of 
motion of the left ankle.  In reaching this conclusion, the 
Board has considered whether a higher disability evaluation 
is warranted on the basis of functional loss due to pain or 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  It is 
noted that the Veteran has complained of pain in his left 
ankle throughout the course of his appeal.  However, some 
pain is contemplated in the finding of moderate limitation of 
motion; and the doctors consistently found that repetitive 
motion did not further limit the Veteran's motion or cause 
additional fatigability.  Furthermore, despite the Veteran's 
complaints of pain at even the slightest movement of his left 
ankle on testing, the Veteran was noted to be comfortable 
during his interview in 2007 and he was able to do transfers 
on his own.  As such, the complaints of pain alone fail to 
warrant classifying the limitation of motion in the Veteran's 
left ankle as marked; and therefore a schedular rating in 
excess of 10 percent is not warranted. 

However, extraschedular consideration must also be given to 
the Veteran's ankle.  In this case, the Veteran's main 
complaints with regard to his ankle are pain and instability, 
both of which are for consideration in determining whether an 
ankle disability is "moderate" or "marked".  As such, it 
appears that the schedular criteria cover the manifestations 
of the Veteran's left ankle disability.  See Thun v. Peake, 
22 Vet. App. 111.  However, even if it were concluded that 
the schedular criteria was inadequate, the evidence fails to 
show that Veteran's left ankle disability is so exceptional 
that the disability picture exhibits other related factors 
such as marked interference with employment or frequent 
hospitalization.  In this case, the Veteran has not been 
hospitalized for his left ankle, and there is no evidence to 
show that it has caused interference with employment beyond 
that inherent in assigning a disability rating.  As such, the 
Board finds that the schedular evaluation in this case is not 
impractical, and, therefore an extraschedular referral is not 
warranted.

Accordingly, for the entire appeal period in question, the 
Board finds that the criteria for an evaluation in excess of 
10 percent for the Veteran's left ankle disability have not 
been met.  Staged ratings are not appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Veteran's claim is 
therefore denied.

IV. TDIU

In a written statement received in March 2009, the Veteran 
indicated that he wished to withdraw his appeal of his claim 
for a TDIU.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A Substantive Appeal 
may be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by his authorized representative.  38 C.F.R. 
§ 20.204.  The Veteran has withdrawn his appeal and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  As such, the Board does not have 
jurisdiction to review his claim of entitlement to a TDIU and 
it is dismissed.  


ORDER

Service connection for hypertension, to include as secondary 
to the Veteran's service connected back and ankle 
disabilities, is denied.

Service connection for a left knee disability, to include as 
secondary to the Veteran's service connected back and ankle 
disabilities, is denied.

A rating in excess of 40 percent for degenerative disc 
disease in the lower back is denied.

A separate disability rating of 10 percent for the 
neurological deficit in the left lower extremity is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.

A rating in excess of 10 percent for a left ankle disability 
is denied.

The claim for a TDIU is dismissed.


REMAND

The Veteran is appealing the denial of his claim of 
entitlement to service connection for a psychiatric 
condition.  He has been diagnosed with several psychiatric 
conditions including depression and dysthymic disorder, and 
he was even noted to have some symptoms of posttraumatic 
stress disorder (PTSD), although this diagnosis was 
eventually ruled out.  

The Veteran has asserted that his depression is related to 
the pain he was having as a result of his service connected 
back and ankle disabilities.  However, while several doctors 
have discussed the Veteran's depression within the context of 
treating his back pain, no medical opinion of record has been 
provided as to the etiology of the Veteran's depression.

Nevertheless, when the medical evidence suggests a nexus but 
is too equivocal or lacking in specificity to support a 
decision on the merits, an examination is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given the 
medical treatment records and the Veteran's statements, the 
Board is convinced that a medical examination is necessary to 
make a determination in this case.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from March 
2009 to the present.

2.  Then, schedule the Veteran for an 
appropriate VA psychiatric examination.  
The examiner should be provided with the 
Veteran's claims file and should fully 
review it.  A complete rationale should be 
provided for any opinions expressed.  The 
examiner should determine whether the 
Veteran has a current, chronic psychiatric 
disability (to include depression).  If it 
is concluded the Veteran does in fact have 
a chronic psychiatric disability, the 
examiner should determine its etiology.  
In doing so, the examiner should address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
such a psychiatric disability either began 
during, or was caused by, the Veteran's 
time on active duty service; or whether it 
is at least as likely as not (50 percent 
or greater probability) that such a 
psychiatric disability is the result of 
the Veteran's service connected lower back 
and/or ankle disabilities.

3.  Then readjudicate the appeal.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


